     Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 1 of 15



                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                              CRIMINAL ACTION

V.                                                    NO. 15-174

TIMOTHY JONES                                         SECTION F


                             ORDER AND REASONS

       Before the Court is Timothy Jones’ 28 U.S.C. § 2255 motion to

vacate his sentence. For the following reasons, the motion is

DENIED, and no certificate of appealability shall issue.

                                   Background

       Timothy Jones is serving a life sentence for (among other

convictions) sex trafficking of children.

       In July 2015, a federal grand jury returned an eight-count

indictment charging Timothy Jones (a/k/a Lucci Jones, a/k/a King

Lucci    Jones,   a/k/a   Lucci     Loco   Jones)   with   operating   a    sex

trafficking enterprise involving at least two minor females, whom

he met and recruited in December 2013 and January 2014; the

indictment    contained    these    charges:    conspiracy   to   commit    sex

trafficking of children (Count 1); sex trafficking of minors and

sex trafficking by force, fraud, and coercion (Counts 2 and 3);

coercion and enticement of an individual to travel to engage in

prostitution (Count 4); coercion and entitlement of an individual

                                       1
    Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 2 of 15



to travel to engage in prostitution through the use of a cellular

telephone, computer, and the internet (Count 5); and use of an

interstate facility to promote prostitution (Counts 6-8).

      Before his indictment on these federal charges, Jones was

charged in Orleans Parish Criminal District Court with (among other

charges) attempted second-degree murder for shooting a person on

February 17, 2014.      Jones was arrested in Memphis, Tennessee and

taken into custody by local authorities in New Orleans on April 2,

2014 in connection with those charges, for which he was convicted

on August 26, 2015, after a trial by jury. About six months later,

Jones went to trial on his federal charges.             After a four-day

trial, the jury found Jones guilty on all eight federal charges.

      Prior to the federal sentencing hearing, defense counsel

filed objections to the Pre-Sentencing Investigation Report.               On

August 24, 2016, the Court rejected Jones’s objections to the PSR

and Jones was sentenced to a within-Guidelines sentence of: life

imprisonment as to each of Counts One, Two, Three, and Five, as

well as 240 months as to each of Counts Four and Six through Eight,

all to be served concurrently. Jones timely appealed, arguing that

the Court erred by treating distinct acts of victimization as

separate pseudo-offenses under the sentencing guidelines, applying

a   two-level   enhancement   for Victim 2     enduring serious     bodily

injury, and applying a base-level due to a clerical error in the

written judgment of conviction.          His arguments on direct appeal
                                     2
    Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 3 of 15



were rejected; the United States Court of Appeals for the Fifth

Circuit affirmed Jones’s conviction and sentence and remanded for

the limited purpose of correcting a clerical error.            See United

States   v. Jones,    699   Fed.Appx. 325    (5th Cir.    2017). 1   Jones

petitioned the U.S. Supreme Court for a writ of certiorari, which

was denied on February 26, 2018.         Jones now seeks habeas relief.

                                    I.

      A petitioner may file a habeas corpus petition pursuant to 28

U.S.C. § 2255, claiming a right to release from custody on the

ground that a sentence ordered by a federal court "was imposed in

violation of the Constitution or the laws of the United States."

28 U.S.C. § 2255. 2 “Relief under 28 U.S.C. § 2255 is reserved for

transgressions of constitutional rights and for a narrow range of

injuries that could not have been raised on direct appeal and

would, if condoned, result in a complete miscarriage of justice.”

United States v. Gaudet, 81 F.3d 585, 589 (5th Cir. 1996)(citations

and internal quotation marks omitted). A claim of error that is

neither constitutional nor jurisdictional is not cognizable in a



1 The clerical error was the omission of § 1591(b)(1) from the
judgment.   The Court issued an amended judgment in conformance
with the limited remand.
2 Section 2255 identifies only four bases that might support a

motion to vacate: (1) the sentence was imposed in violation of the
Constitution of laws of the United States; (2) the Court was
without jurisdiction to impose the sentence; (3) the sentence
exceeds the statutory maximum sentence; or (4) the sentence is
“otherwise subject to collateral attack.” Id.
                                 3
   Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 4 of 15



§ 2255 proceeding unless the error constitutes a “fundamental

error” that “renders the entire proceeding irregular or invalid.”

United States v. Addonizio, 442 U.S. 178, 185 (1979).

     The Court "may entertain and determine such motion without

requiring the production of the prisoner at the hearing."                 28

U.S.C. § 2255. Having considered the record, the motion, and the

government’s responses, the Court finds that the record is adequate

to address the petitioner’s claims and to dispose of them as a

matter of law.   Accordingly, no evidentiary hearing is necessary.

See United States v. Walker, 68 F.3d 931, 934 (5th Cir. 1995)(“if

on th[e] record we can conclude as a matter of law that [the

petitioner] cannot establish one or both of the elements necessary

to establish his constitutional claim, then an evidentiary hearing

is not necessary....”).

     A habeas petitioner has the burden of establishing his claims

by a preponderance of the evidence. Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980)(citations omitted). If the Court

finds that the petitioner is entitled to relief, it “shall vacate

and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may

appear appropriate.” 28 U.S.C. § 2255.




                                    4
   Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 5 of 15



                                   II.
                                   A.
     A petitioner has one year within which to file his habeas

corpus claim.    28 U.S.C. § 2255(f).       This one-year period runs

from the latest of:

     (1)    the date on which the judgment of conviction becomes
            final;
     (2)    the date on which the impediment to making a motion
            created by governmental action in violation of the
            Constitution or laws of the United States is removed, if
            the movant was prevented from making a motion by such
            governmental action;
     (3)    the date on which the right asserted was initially
            recognized by the Supreme Court, if that right has been
            newly recognized by the Supreme Court and made
            retroactively applicable to cases on collateral review;
            or
     (4)    the date on which the facts supporting the claim or
            claims presented could have been discovered through the
            exercise of due diligence.
Id. If a petitioner fails to file his § 2255 motion within the

applicable one-year period, the Court must dismiss the petition as

untimely.

                                   B.

     As a threshold matter, the government contends that Jones’s

habeas petition is untimely.      The Court is not persuaded that it

may resolve the parties’ dispute as to timeliness on the papers

without an evidentiary hearing.

     Jones’s judgment became final when the Supreme Court denied

his petition for a writ of certiorari on February 26, 2018. As

such, the one-year period that Jones had to file his habeas corpus

                                    5
    Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 6 of 15



petition under 28 U.S.C. § 2255 commenced on that date. Jones

certified under penalty of perjury that his habeas petition was

placed in the prison mailing system on February 21, 2019. However,

the government contends that the petition was not filed until March

19, 2019; the government submits that this filing date renders the

petition time-barred.

       On this record, there is a factual controversy regarding when

Jones filed his habeas petition.         The government does not dispute

that Jones certified that he timely provided his habeas petition

to prison authorities on February 21, 2019. The government instead

counters that the petition was both presented to prison authorities

and electronically filed into the Court on March 19, 2019, which

would render Jones’s petition time-barred.             The Court is not

persuaded that it must resolve the ostensible factual dispute as

to timeliness in the government’s favor without an evidentiary

hearing.     For this reason, the Court ordered the government to

file   a   supplemental     brief   addressing   the   merits   of   Jones’s

arguments advanced in his habeas petition. 3

       The Court declines to resort to an evidentiary hearing to

resolve    the   parties’   timeliness   dispute;   having   received      the

government’s supplemental papers addressing Jones’s substantive



3 Initially, the government challenged only the timeliness of the
petition and requested additional time to respond to the merits,
if the Court determined that the petition was timely filed.
                                6
    Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 7 of 15



arguments, the Court turns to consider the merits of the petition.

The Court finds that Jones’s substantive habeas claims are amenable

to resolution on the papers as a matter of law.

                                         III.

      Timothy Jones seeks habeas relief due to his trial attorney’s

alleged ineffectiveness; he advances two main grounds for relief:

(1) his counsel was ineffective in failing to object to the Court’s

application     of    the   incorrect      sentencing       guidelines;      and   (2)

counsel was ineffective in failing to (a) oppose or challenge the

introduction of evidence obtained in violation of his Fourth,

Fifth, Sixth, and Fourteenth Amendment rights, and (b) provide

Jones   with    complete    discovery.          The    government counters         that

Jones’s habeas petition is substantively without merit.                     The Court

agrees.

                                         A.

      Jones    advances     two   grounds       as    to   why   his   sentence    and

conviction should be vacated, both based on ineffective assistance

of counsel at the pre-trial and sentencing stages of his case.

      The     Sixth   Amendment     to    the     United     States    Constitution

provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his

defense.”      U.S. Const. amend. VI.           The Sixth Amendment guarantees

a   criminal     defendant    the    effective         assistance      of   counsel.

Strickland v. Washington, 466 U.S. 668 (1984).
                                7
     Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 8 of 15



       Ineffective assistance of counsel claims are reviewed under

Strickland’s familiar two-prong standard; a habeas petitioner must

“show that counsel’s performance was deficient” and that “the

deficient    performance            prejudiced        the    defense.”          Id. at     697.

Deficient performance is established by showing “that counsel’s

representation          fell         below          an      objective          standard        of

reasonableness.”         Id. at 688.           In applying this standard, a “court

must indulge a ‘strong presumption’ that counsel’s conduct falls

within    the    wide     range       of    reasonable        professional           assistance

because it is all too easy to conclude that a particular act or

omission    of       counsel    was       unreasonable        in    the   harsh       light    of

hindsight.”          Bell v. Cone, 535 U.S. 685, 702 (2002)(citation

omitted).       In    other     words,         “judicial      scrutiny         of    counsel’s

performance must be highly deferential.”                       Strickland, 466 U.S. at

689.

       The prejudice prong requires that the petitioner show “there

is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Id. at 694 (“[a] reasonable probability is a probability sufficient

to   undermine        confidence       in      the       outcome”    of    a    proceeding).

Significantly,         “[t]his       is    a    heavy       burden    which         requires    a

‘substantial,’         and    not    just a         ‘conceivable,’        likelihood of         a

different result.”           United States v. Wines, 691 F.3d 599, 604 (5th

Cir. 2012)( citations omitted).                     Finally, because the petitioner
                                                8
     Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 9 of 15



must make both showings to obtain habeas relief, there is no

requirement that a court “address both components of the inquiry

if    the   defendant    makes   an    insufficient    showing   on    one.”

Strickland, 466 U.S. at 697.          Jones’s claims fail to satisfy the

rigorous Strickland standard.

                                      B.

       1.   Ground One: Sentencing Errors

       In his first ground seeking habeas relief, Jones argues that

his trial counsel was ineffective because he failed to object to

the Pre-Sentencing Investigation Report’s grouping determination

pursuant to U.S.S.G. § 3D1.2 and that his counsel failed to object

to the PSR’s application of a two-level “serious bodily injury”

enhancement under § 2A3.1(b)(4)(B).         The government counters that

Jones’s contentions fail as a matter of law.          The Court agrees.

       On direct appeal, Jones presented the arguments comprising

Ground One to the Fifth Circuit, which considered and rejected his

arguments.      See United States v. Jones, 699 Fed.Appx. 325 (5th

Cir. 2017).     The law of the case doctrine thus forecloses Jones’s

§ 2255 challenge based on the same claims considered and rejected

on direct appeal.       See United States v. Goudeau, 512 Fed.Appx.

390, 393 (5th Cir. 2013)(citations omitted).          Regardless, because

Jones’s arguments lack merit, neither Strickland prong is met:

Jones cannot show that his counsel was deficient in failing to

raise    non-meritorious    arguments at     his   sentencing;   nor   could
                                     9
  Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 10 of 15



counsel’s failure to raise such arguments have prejudiced Jones

because he fails to show that there is a substantial likelihood

that, had counsel raised the alleged errors, his sentencing outcome

would have been different.

     2. Ground Two: Unconstitutional Seizure/Incomplete Discovery

     In his second ground seeking habeas relief, Jones charges

ineffectiveness       due   to   counsel’s        failure     to:       (a)   oppose     or

challenge the introduction of evidence he submits was obtained by

the government in violation of his constitutional rights; and (b)

provide Jones with complete discovery. The government counters

that neither    contention          meets    the Strickland test. The               Court

agrees.

                                            (a)

     Jones contends that the government seized, searched, and

obtained evidence from his Facebook page, cellular phone, Google

account, and Netspend debit card without, or prior to obtaining,

valid search warrants.           Where there is a Fourth Amendment claim

that counsel allegedly failed to pursue, in addition to satisfying

the Strickland test, “the [petitioner] must also prove that his

Fourth    Amendment    claim     is    meritorious      and      that     there     is   a

reasonable probability that the verdict would have been different

absent the excludable evidence in order to demonstrate actual

prejudice.”    Kimmelman       v.     Morris,     477   U.S.     365,     375   (1986).

Conclusory    challenges         to    the validity         of      a     warrant      are
                                         10
  Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 11 of 15



insufficient; the petitioner must offer “allegations of deliberate

falsehood   or   of    reckless    disregard      for    the   truth,   and    those

allegations must be accompanied by an offer of proof.”                  See United

States v. Runyan, 290 F.3d 223, 234 n.6 (5th Cir. 2002)(citations

omitted).   Jones fails to meet these standards.

     Jones admits that the government sought and obtained sworn

federal search warrants for his cellular phone, Facebook page, and

Google   account.     Indeed,     Jones   even    attached     portions       of   the

warrants to his petition. Nevertheless, Jones appears to challenge

whether his Samsung cell phone was searched without a valid warrant

due to the failure of the presiding magistrate judge to fill in

the date in one portion of the warrant return.                    The government

submits that Jones offers no evidence or support for his claim and

that, in any event, his claims challenging his counsel’s failure

to oppose the government’s introduction of evidence fail to satisfy

either Strickland prong, let alone both.                The Court agrees.

     Jones’s conclusory submission that it was “critical” for his

counsel “to move to suppress the []evidence” falls well short of

satisfying Kimmelman.       Jones fails to show that his Samsung cell

phone was searched without a warrant or that the State’s production

included materials from the phone.               Even if he could make these

showings,   when      Jones’s   phone     was    seized     and   searched,        the

controlling precedent in the Fifth Circuit was that an officer was

permitted to search a cellular phone incident to a lawful arrest
                               11
  Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 12 of 15



without a warrant.        See United States v. Finley, 477 F.3d 250,

259-60 (5th Cir. 2007), overruled by Riley v. California, 573 U.S.

373, 403 (2014)(before searching a cell phone seized incident to

an arrest, police must get a warrant). Thus, even if Jones’s phone

was   searched    prior   to   a   warrant   being     obtained   (a    merely

hypothetical contention by Jones), such a search would have been

lawful at the time and a motion to suppress would have failed as

a matter of then-binding law.       To be sure, then, Jones’s counsel’s

performance was not deficient in failing to challenge the search

warrants    or   the   information or     admissibility    of the      evidence

obtained therefrom at trial.

      Additionally, Jones’s claim that his counsel was ineffective

in failing to pursue suppression fails Strickland’s second prong.

The government submits that the evidence obtained from the phone,

Google account, and Facebook cannot reasonably be said to be

determinative of the outcome of the trial.                The Court agrees.

Evidence at trial included eyewitness testimony (including both

minor victims), contents of others’ cellular phones, Jones’s own

words on recorded jail calls, hotel records, and records from

Backpage.com.     Jones mounts no challenge to any of this evidence.

Given all of this unchallenged evidence probative of guilt, Jones

fails to even suggest how suppressing some or all of the evidence

allegedly    unconstitutionally     obtained   would    have   affected    the

trial’s outcome.
                                     12
  Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 13 of 15



     Jones also takes issue with the government’s alleged failure

to produce warrants for his Google account, cellular phone, and

Facebook page.      But there can be no dispute that the government

did produce these items:      the record indicates that these unsealed

warrants were produced in August 2015.         These warrants were also

publicly available after they were unsealed.        Even if Jones or his

counsel had made a claim regarding the production of the warrants,

Jones fails to show that he would have been entitled to relief.

He likewise fails to show that he is entitled to relief now.

                                       b.

     Finally, Jones argues that his counsel was ineffective in

failing to provide him with complete discovery. The government

counters    that   this   conclusory    allegation falls   well short     of

showing objectively deficient conduct or prejudice.            The Court

agrees.

     Jones submits that his attorney failed to provide him “with

any of the reports of any of the law enforcement officers in his

case.”     Even accepting at face value Jones’s contention that his

counsel failed to provide him with all reports and discovery, Jones

fails to persuade the Court how this “failure” satisfies the

stringent Strickland test.      Jones fails to persuade the Court that

his counsel’s failure to provide him with law enforcement reports

fell below an objective standard of reasonableness. Jones likewise

fails to persuade the Court that, had he received these reports
                              13
     Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 14 of 15



and complete discovery, the outcome of his trial would have been

different, or that a more lenient sentence would have been imposed.

None of Jones’s grounds for relief meet Strickland’s rigorous test.

                                        IV.

       Rule   11    of   the    Rules   Governing Section 2255 Proceedings

states:

       The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to
       the applicant. Before entering the final order, the
       court may direct the parties to submit arguments on
       whether a certificate should issue.

A court may issue a certificate of appealability only if the

petitioner     makes     “a    substantial    showing    of   the   denial   of   a

constitutional right.” 28 U.S.C. § 2253(c)(2).                In order to obtain

a certificate of appealability, the petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner

or    that    the   issues      presented     [are]     ‘adequate    to   deserve

encouragement to proceed further.’”             Slack v. McDaniel, 529 U.S.

473, 484 (2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893

(1983)).      Because Jones has not established a cognizable claim of

ineffective assistance of counsel under Strickland in his motion

to vacate, Jones has not made a substantial showing of the denial

of a constitutional right.




                                        14
  Case 2:15-cr-00174-MLCF-JVM Document 133 Filed 07/10/20 Page 15 of 15



                                  ***

    Accordingly, for the foregoing reasons, IT IS ORDERED that

Timothy Jones’s motion to vacate, set aside, or correct sentence

is DENIED, and his habeas petition is dismissed with prejudice.

IT IS FURTHER ORDERED: that, because Jones has failed to make the

requisite showing, the Court shall not issue a certificate of

appealability.

                      New Orleans, Louisiana, July 10, 2020

                                        ________________________
                                           MARTIN L.C. FELDMAN
                                           U.S. DISTRICT JUDGE




                                   15
